Mr. Presiding Justice Holdom delivered the opinion of the court. 4. Mortgages, § 518*—when order of appointment of a receiver must contain finding of ground of waiver of notice of applications for order for receiver and hond. A provision in a trust deed which waives notice of the application of an order for a receiver and the giving of a bond by the complainant does not dispense .with the necessity of a finding in the order of appointmeht of a ground for such waiver, hut the order should recite that the bond was not required because waived by the terms of the trust deed.